DETAILED ACTION
Response to Arguments
	Applicant argues on pp. 10-11 of the REMARKS that the asserted combination of Yin and Sharma “relies on the intrusion prevention system being in two places at once” and that “a user wishing to configure security services would interact with the cloud directly.” Applicant further argues that this combination is contrary to the teachings between Sharma, where security is provided from the cloud instead of on-premise implementations, and Yin, where there is no longer any security agent left on the gateway appliance in Yin.
	However, the Examiner respectfully disagrees. The “security agent” would not be removed from the gateway appliance. The claimed “security agent” is the cloud-based logging service settings module 202, which operates within the gateway appliance (see pg. 4 of the previous Final Office Action). There is no reason or suggestion why the module would have to be moved from the gateway appliance to the cloud, nor does the rejection requires it being allocated to the cloud. Without the module in the gateway appliance, administrators would not be able to configure and enable/disable the cloud-based services. See [0042]-[0045] of Yin. If the cloud-based logging is modified (e.g. replaced) with another security service, such as IPS, then the module 202 would be modified as well to enable/disable the IPS when needed. It is also noted that the extent of “support” provided by the “security agent” in the claim is not explicitly defined in detail. At best, one can interpret the “support” by the “security agent” as a means to interact with the “network security service”, which reads upon the functions of the cloud-based service settings module 202. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner is not attempting to combine both structures of Yin and Sharma, but to provide evidence from Sharma that there are more cloud-based security services besides logging. Yin even suggests that their invention can be implemented with other functions besides logging in [0030]. Sharma was incorporated to suggest what potential security services are offered in the cloud, such as the services provided by the IM-Core. See Fig. 1 of Sharma, and pg. 356: “The IM-SecaaS core module has other functionalities like Intrusion detection, prevention, Response, Reporting and Logging.”
Furthermore, the rejection does not require that all security services offered by the security appliance be relocated into the cloud. In fact, having redundant services, such as IPS offered in the gateway appliance and by a cloud service, is common practice in the art. Defense in depth is an information security strategy commonly supported in most enterprise networks. The IPS offered in the gateway appliance may offer a different scope of analysis from the cloud-based IPS. Therefore, there is no need that the security services in the gateway appliance be moved to the cloud.
Thus, the arguments are not persuasive. 

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-28-2022